Case 19-17117-amc   Doc 114-1 Filed 12/23/19 Entered 12/23/19 17:37:22   Desc
                    Exhibit A - Proposed Order Page 1 of 16



                                 EXHIBIT A

                                [Interim Order]




121255361_1
Case 19-17117-amc        Doc 114-1 Filed 12/23/19 Entered 12/23/19 17:37:22                Desc
                         Exhibit A - Proposed Order Page 2 of 16



                      UNITED STATES BANKRUPTCY COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

In re:                                            : Chapter 11
                                                  :
Vascular Access Centers, L.P.,                    : Case No. 19-17117 (AMC)
                                                  :
                  Debtor.                         :
                                                  :

          INTERIM ORDER (I) AUTHORIZING DEBTOR TO OBTAIN
   POSTPETITION FINANCING PURSUANT TO SECTIONS 363 AND 364 OF THE
   BANKRUPTCY CODE, (II) GRANTING ADMINISTRATIVE PRIORITY CLAIMS
       TO DIP LENDER PURSUANT TO SECTION 364 OF BANKRUPTCY
              CODE, AND (III) SCHEDULING FINAL HEARING

         Upon the motion (the “Motion”) of Vascular Access Centers, L.P. (the “Debtor” or

“Borrower”), as debtor and debtor-in-possession (a) for the entry of this Interim Order (the

“Interim Order”) and the Final Order (the “Final Order”) authorizing the Debtor to (i) obtain

loans and advances and other financial accommodations in an aggregate principal amount not to

exceed $1,000,000 (the “DIP Facility” or “DIP Loans”) pursuant to sections 363 and 364 of title

11 of the United States Code (the “Bankruptcy Code”) by entering into a debtor in possession

credit agreement (the “DIP Credit Agreement”), substantially in the form annexed to the Motion

as Exhibit B, among the Debtor and Philadelphia Vascular Institute, LLC (the “DIP Lender”),

(ii) execute and enter into the DIP Credit Agreement and the agreements and instruments

contemplated thereby and to perform such other and further acts as may be required in

connection with the DIP Credit Agreement, (iii) grant administrative priority claims to the DIP

Lender in accordance with the DIP Credit Agreement, this Interim Order, and the Final Order to

secure any and all of the DIP Obligations (as defined herein), and (iv) pending a final hearing on

the Motion (the “Final Hearing”), obtain emergency funding under the DIP Credit Agreement to

and including the date on which the Final Order is entered (the “Interim Facility”), (b)

WM01/


121255669_1
Case 19-17117-amc        Doc 114-1 Filed 12/23/19 Entered 12/23/19 17:37:22              Desc
                         Exhibit A - Proposed Order Page 3 of 16



requesting modification of the automatic stay imposed under section 362 of the Bankruptcy Code

to the extent necessary to permit the Debtor and the DIP Lender to implement the terms of this

Interim Order and the Final Order, (c) in accordance with Rule 4001(c) of the Federal Rules of

Bankruptcy Procedure (the “Bankruptcy Rules”), requesting that this Court (the “Bankruptcy

Court”) schedule the final hearing (the “Final Hearing”) for the entry of a Final Order on the

Motion to be held within twenty-eight (28) days after the entry of this order (the “Interim

Order”), and (d) requesting, pursuant to Rule 4001 of the Bankruptcy Rules, that an emergency

interim hearing on the Motion (the “Interim Hearing”) be held for the Court to consider entry of

this Interim Order, which authorizes the Debtor to borrow funds under the DIP Credit

Agreement, on an interim basis, up to an aggregate principal amount not to exceed $500,000 (the

“Interim Amount”); and the Court having considered the Motion and the exhibits attached

thereto, including, without limitation, the DIP Credit Agreement; and the Interim Hearing having

been held and concluded on _____________, 20 __; and upon all of the pleadings filed with the

Court, all evidence presented in support of this Interim Order, and all of the proceedings held

before the Court; and after due deliberation and consideration and good and sufficient cause

appearing therefor,

        THE COURT HEREBY FINDS:

        A.     On November 12, 2019 (the “Petition Date”), an involuntary petition for relief

under chapter 11 of the Bankruptcy Code was filed to commence this case. On November 25,

2019, an Order for relief was entered.

        B.     The Debtor is continuing in the management and possession of its business and

properties as a debtor-in-possession pursuant to sections 1107(a) and 1108 of the Bankruptcy

Code.

                                              -2-

121255669_1
Case 19-17117-amc        Doc 114-1 Filed 12/23/19 Entered 12/23/19 17:37:22                Desc
                         Exhibit A - Proposed Order Page 4 of 16



        C.     This Court has jurisdiction over this proceeding and the parties and property

affected hereby pursuant to 28 U.S.C. §§ 157 and 1334. This is a core proceeding pursuant to 28

U.S.C. § 157(b)(2). Venue is proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409.

        D.     Notice of the relief sought by the Motion and the Interim Hearing was delivered

via facsimile, electronic mail, and/or overnight delivery to the following: (i) the Office of the

United States Trustee for the Eastern District of Pennsylvania; (ii) counsel for the Debtor’s

prepetition secured lender; (iii) the twenty (20) largest unsecured creditors; and (iv) counsel to

the DIP Lender; and (v) all parties who have requested notice in this case. Given the nature of

the relief sought in the Motion, the Court concludes that the foregoing notice was sufficient and

adequate under the circumstances and complies with Bankruptcy Rules 2002 and 4001 in all

respects for purposes of entering this Interim Order.

        E.     An immediate and critical need exists for the Debtor to obtain funds and use cash

collateral to continue the operation of its business. However, the use of “cash collateral,” as

defined by section 363(a) of the Bankruptcy Code and including any and all prepetition and,

subject to section 552 of the Bankruptcy Code, postpetition proceeds of the Prepetition Collateral

(“Cash Collateral”), alone would be insufficient to meet the Debtor’s immediate postpetition

liquidity needs.

        F.     The Debtor is unable to obtain the required funds on terms more favorable than

those offered by the DIP Lender under the DIP Credit Agreement, this Interim Order, the Final

Order and all other agreements, documents, notes and instruments executed and delivered

pursuant hereto or thereto or in connection herewith or therewith (collectively with the DIP

Credit Agreement, this Interim Order and the Final Order, the “Postpetition Financing

Documents”).

                                                -3-

121255669_1
Case 19-17117-amc          Doc 114-1 Filed 12/23/19 Entered 12/23/19 17:37:22                    Desc
                           Exhibit A - Proposed Order Page 5 of 16



        G.      The Debtor has requested that, pursuant to the terms of the Postpetition Financing

Documents, the DIP Lender make loans and advances and provide other financial

accommodations to the Debtor to be used by the Debtor solely in accordance with the terms of

the Postpetition Financing Documents. The ability of the Debtor to continue its business and

reorganize under chapter 11 of the Bankruptcy Code depends upon the Debtor obtaining such

financing. The Debtor will suffer immediate and irreparable harm if the requested postpetition

financing is not available on an interim or final basis.

        H.      The DIP Lender is willing to extend the DIP Facility on an administrative priority

claim basis, as more particularly described herein, pursuant to the terms and conditions of the

Postpetition Financing Documents.          The Debtor’s entry into the Postpetition Financing

Documents is fair and reasonable and is a sound, prudent exercise of its business judgment

consistent with its fiduciary duties. Although the DIP Lender is or may be an insider of the

Debtor, the Postpetition Financing Documents were negotiated in good faith between the Debtor

and the DIP Lender, and the loans and extensions of credit provided for in the Postpetition

Financing Documents constitute reasonably equivalent value and fair consideration.

Accordingly, the relief requested in the Motion is necessary, essential and appropriate for the

continued operation of the Debtor’s businesses, the management and preservation of its assets

and properties, and the avoidance of irreparable harm to the Debtor, the operation of its business

and the Debtor’s estate, and is in the best interests of the Debtor, its estate and creditors.

        I.      The DIP Credit Agreement provides for various customary Events of Default (as

defined therein), including, failure to make payments when due; breach of certain covenants;

breach of warranty; other defaults under Loan Documents; dissolution or cessation of business;

dismissal of the bankruptcy case or conversion to a chapter 7 case; appointment of a chapter 11

                                                  -4-

121255669_1
Case 19-17117-amc         Doc 114-1 Filed 12/23/19 Entered 12/23/19 17:37:22                  Desc
                          Exhibit A - Proposed Order Page 6 of 16



trustee; appointment of an examiner with enlarged powers relating to the operation of the

business of the Debtor; Financing Order reversed, stayed or rescinded or amended or

supplemented by the Court without written consent of the DIP Lender; attempts by the Debtor to

obtain an order of the Bankruptcy Court or other judgment, which would invalidate, reduce or

otherwise impair DIP Lender’s claims or claim priority status; filing of pleadings by the Debtor

affecting the priority claim status of DIP Lender’s claims, invalidation or subordination of the

priority claim status, the confirmation of a plan which does not contain a provision for payment

in full in cash of all obligations of the Debtor to DIP Lender; filing of a motion by the Debtor

requesting, or entry of an order granting, any priority claim which is senior to the DIP Lender’s

claims. Each of the Event of Default provisions in the DIP Credit Agreement are expressly

approved upon entry of this Interim and Final DIP Order.

        J.     The DIP Credit Agreement provides that the final maturity date (the

“Termination Date”) shall be the earliest of the following: (a) December 31, 2020; (b) if a plan

of reorganization has been confirmed by order of the Bankruptcy Court, the earlier of (i) the

effective date of such plan of reorganization or (ii) the sixtieth (60th) day after the date of entry

of the confirmation order; (c) acceleration by Lender of the Obligations due to the occurrence of

an Event of Default; (d) the indefeasible payment in full of all Obligations owing under the DIP

Facility; (e) upon the sale of all or substantially all of the collateral securing the Pre-Petition

Loan, subject to Court approval of distribution of the proceeds of any such sale; or (f) upon

conversion or dismissal of the Case. No funds will be advanced subsequent to the Termination

Date.

        K.     Based on the record before the Court, the terms of the Postpetition Financing

Documents, pursuant to which the DIP Loan, advances and other credit and financial

                                                -5-

121255669_1
Case 19-17117-amc          Doc 114-1 Filed 12/23/19 Entered 12/23/19 17:37:22                   Desc
                           Exhibit A - Proposed Order Page 7 of 16



accommodations will be made or provided to the Debtor by the DIP Lender, in each case have

been negotiated in “good faith,” as that term is used in section 364(e) of the Bankruptcy Code,

and are in the best interests of the Debtor, its estate and creditors. The DIP Lender is extending

the DIP Facility to the Debtor in good faith, and the DIP Lender is entitled to the benefits of the

provisions of section 364(e) of the Bankruptcy Code.

        L.      It is in the best interests of the Debtor’s estate that it be allowed to finance its

operations under the terms and conditions set forth herein and in the Postpetition Financing

Documents. The relief requested by the Motion is necessary to avoid immediate and irreparable

harm to the Debtor’s estate, and good, adequate and sufficient cause has been shown to justify

the granting of the relief requested herein, and the immediate entry of this Interim Order.

        M.      PVI, which asserts that it holds a prepetition secured claim, is prepared to consent

to the granting of unsecured administrative priority claims on the terms and conditions set forth

in the DIP Credit Agreement and this Interim Order.

        N.      Good cause has been shown for the immediate entry of this Interim Order

pursuant to Bankruptcy Rules 4001(c). In particular, the permission granted herein for the

Debtor to execute the Postpetition Financing Documents and to obtain financing pending the

Final Hearing is necessary to avoid immediate and irreparable harm to the Debtor and its estate.

Entry of this Interim Order is in the best interest of the Debtor, its estate, and creditors.

NOW, THEREFORE, IT IS HEREBY ORDERED:

        1.      Motion Granted. The Motion is granted on the terms and conditions set forth

herein. Any objections to the relief sought in the Motion that have not been previously resolved

or withdrawn are hereby overruled on their merits or, to the extent applicable, deferred until the

hearing on the Final Order. This Interim Order shall become effective immediately upon its

                                                  -6-

121255669_1
Case 19-17117-amc         Doc 114-1 Filed 12/23/19 Entered 12/23/19 17:37:22               Desc
                          Exhibit A - Proposed Order Page 8 of 16



entry. To the extent the terms of the other Postpetition Financing Documents differ in any

material respect from the terms of this Interim Order, this Interim Order shall control.

        2.     DIP Credit Agreement. The Debtor is hereby (i) authorized to enter into the

DIP Credit Agreement, substantially in the form filed with the Court as Exhibit B to the Motion,

and the other Postpetition Financing Documents, and (ii) authorized to borrow up to the

aggregate principal amount of $1,000,000 in accordance with the terms and conditions of the

Postpetition Financing Documents.       All obligations owed to the DIP Lender under, or in

connection with, the Postpetition Financing Documents, including, without limitation, all

obligations loans, advances, letters of credit and other indebtedness, obligations and amounts

(contingent or otherwise) owing from time to time under or in connection with the Postpetition

Financing Documents, and any and all other obligations at any time incurred by any of the

Debtor to the DIP Lender, are defined and referred to herein as the “DIP Obligations.”

        3.     Conditions Precedent. The DIP Lender shall have no obligation to lend under

the DIP Credit Agreement unless and until the conditions set forth in the DIP Credit Agreement

have been satisfied or waived in accordance with the DIP Credit Agreement.

        4.     Interim Borrowing. The Debtor is authorized to borrow up to the Interim

Amount in accordance with the Budget attached hereto as Exhibit 1, on an interim basis through

and including the date of the Final Order.

        5.     Binding Effect.     Upon execution and delivery of the Postpetition Financing

Documents, the Postpetition Financing Documents shall constitute valid and binding obligations

of the Debtor, enforceable against the Debtor in accordance with their terms; provided, however,

that notwithstanding any other provision of this Interim Order or of the other Postpetition

Financing Documents, the Debtor shall not incur DIP Obligations in the principal amount of

                                                -7-

121255669_1
Case 19-17117-amc         Doc 114-1 Filed 12/23/19 Entered 12/23/19 17:37:22              Desc
                          Exhibit A - Proposed Order Page 9 of 16



more than the Interim Amount. No obligation, payment, or transfer under this Interim Order or

the other Postpetition Financing Documents shall be stayed, restrained, voided or recovered

under the Bankruptcy Code or any applicable nonbankruptcy law, or subjected to any defense,

reduction, setoff, recoupment or counterclaim.

        6.       Use of Lender Funds. The Debtor may use the loans or advances made under, or

in connection with, the Postpetition Financing Documents solely as provided in this Interim

Order and in the Postpetition Financing Documents. From and after the Petition Date, amounts

loaned and advanced under, or in connection with, the Postpetition Financing Documents shall

not, directly or indirectly, be used to pay expenses of the Debtor or otherwise disbursed except

(a) to fund working capital requirements of the Debtor, capital expenditures and other line items

in accordance with the terms of the Budget, including fees and expenses of attorneys and

financial advisors or other consultants of the Debtor and any Committee duly retained pursuant

to sections 327 and 1103 of the Bankruptcy Code (including, without limitation, a claims and

noticing agent), which have been allowed by the Court, but only to the extent such fees and

expenses are provided in the Budget during the administration of the Chapter 11 Case (the

“Professional Fees”); (b) to fund the payment of interest accrued on the DIP Loans; and (c) to

pay all fees and expenses of the DIP Lender related to the DIP Facility and the Chapter 11 Case,

including, without limitation, due diligence expenses, attorneys’ fees, and fees of professional

advisors; provided, however, that the foregoing shall not be construed as consent to the

allowance of any of the Professional Fees referred to above and shall not affect the right of any

party in interest to object to the allowance and payment of any such fees and expenses of

professionals.




                                                 -8-

121255669_1
Case 19-17117-amc         Doc 114-1 Filed 12/23/19 Entered 12/23/19 17:37:22                Desc
                         Exhibit A - Proposed Order Page 10 of 16



        7.     Interest. Interest on the DIP Obligations shall accrue at the rates (including any

default rates) and be paid in accordance with the terms and provisions of the Postpetition

Financing Documents.

        8.     Fees. Any and all fees paid or required to be paid to the DIP Lender and its

counsel in connection with the Postpetition Financing Documents are hereby authorized and

shall be paid in accordance with the terms and provisions of this Interim Order and, to the extent

not inconsistent with this Interim Order, the Postpetition Financing Documents.

        9.     Priority of DIP Obligations. All DIP Obligations (subject only to the Carve-Out

(as defined herein)) hereby constitute, under sections 364(b) and 503(b)(1) of the Bankruptcy

Code, allowed administrative expense claims (the “Priority Claims”) against the Debtor, subject

to the Carve-Out.

        10.    Survival. The provisions of this Interim Order and any actions taken pursuant

hereto shall survive entry of any order which may be entered: (a) confirming any plan of

reorganization of the Chapter 11 Case (and pursuant to section 1141(d) of the Bankruptcy Code,

the Debtor hereby waives such discharge); (b) converting the Chapter 11 Case to a case under

chapter 7 of the Bankruptcy Code; (c) dismissing the Chapter 11 Case or any successor case; or

(d) pursuant to which this Court abstains from hearing any of the Chapter 11 Case or any

successor case, provided however that Priority Claims or other administrative expenses shall

survive only to the extent permitted by applicable law. The terms and provisions of this Interim

Order, including the claims and other protections granted to the DIP Lender pursuant to this

Interim Order and/or the Postpetition Financing Documents, notwithstanding the entry of any

such order, shall continue in the Chapter 11 Case, in any successor case, or following dismissal

of the Chapter 11 Case or any successor case, and shall maintain their priority as provided by this

                                               -9-

121255669_1
Case 19-17117-amc        Doc 114-1 Filed 12/23/19 Entered 12/23/19 17:37:22                Desc
                        Exhibit A - Proposed Order Page 11 of 16



Interim Order until all DIP Obligations have been indefeasibly paid in full in cash and all

commitments to extend credit under the DIP Facility are terminated.

        11.    Carve-Out. The claims granted hereunder to the DIP Lender and any claims, or

interests ranking pari passu with or junior in priority to such claims of the DIP Lender shall be

subject to payment of the Carve-Out. As used in this Interim Order, “Carve-Out” means (a) the

payment of Allowed Professional Fees that were incurred prior to an Event of Default or the

Termination Date (whether approved and paid before or after such Event of Default or the

Termination Date); (b) the payment of Allowed Professional Fees that were incurred after an

Event of Default or the Termination Date in an amount not to exceed $100,000, minus any

retainers still being held and available for application to such outstanding professional fees and

expenses, provided that nothing herein shall be deemed a waiver of the rights of DIP Lender to

object to any requests for allowance of any such fees or expenses; and (c) fees required to be

paid pursuant to 28 U.S.C. § 1930(a)(6) and to the Clerk of the Bankruptcy Court; provided, that

nothing herein shall be deemed as a waiver of the rights of Lender to object to any requests for

allowance of any fees or expenses.

        12.    Limitation on Use of Carve-Out. No Lender Funds or the Carve-Out may be

used to challenge the amount, validity, perfection, priority or enforceability of, or assert any

defense, counterclaim or offset to the DIP Credit Agreement or the claims and interests of the

DIP Lender with respect thereto or otherwise to assert any claim, cause of action, objection, or

litigate (including, without limitation, commencing adversary proceedings, motions, contested

matters, arbitrations, mediations, or other similar proceedings), against the DIP Lender or to

challenge any payment of transfer to the DIP Lender.




                                              -10-

121255669_1
Case 19-17117-amc         Doc 114-1 Filed 12/23/19 Entered 12/23/19 17:37:22                 Desc
                         Exhibit A - Proposed Order Page 12 of 16



        13.    DIP Lender Rights. The entry of this Interim Order is without prejudice to, and

does not constitute a waiver of, expressly or implicitly, or otherwise impair (a) any of the rights

of the DIP Lender under the Bankruptcy Code or under any non-bankruptcy law to (i) request

modification of the automatic stay of section 362 of the Bankruptcy Code, (ii) request dismissal

of the Chapter 11 Case, conversion of the Chapter 11 Case to a case under chapter 7 of the

Bankruptcy Code, or appointment of a chapter 11 trustee or examiner (including with expanded

powers), or (iii) propose, subject to the provisions of section 1121 of the Bankruptcy Code, a

chapter 11 plan or plans, or (b) any other rights, claims or privileges (whether legal, equitable or

otherwise) of the DIP Lender.

        14.    Termination. Notwithstanding any provision of this Order or in any of the

Postpetition Financing Documents, on the Termination Date (as defined in the DIP Credit

Agreement), (i) the Debtor shall no longer be authorized to borrow funds or incur indebtedness

under the Postpetition Financing Documents or this Interim Order or to use any of the DIP Loans

already received, and (ii) any obligations of the DIP Lender to make loans or advances or issue

letters of credit hereunder or under the other Postpetition Financing Documents automatically

shall be terminated.

        15.    Survival After Termination. Notwithstanding anything herein or the occurrence

of the Termination Date, all of the rights, remedies, benefits and protections provided to the DIP

Lender under this Interim Order and the Postpetition Financing Documents shall survive such

Termination Date. Upon such Termination Date, the principal of and all accrued interest and

fees and all other DIP Obligations shall be immediately due and payable and the DIP Lenders

shall have all other rights and remedies provided in this Interim Order, the other Postpetition

Financing Documents, and applicable law.

                                               -11-

121255669_1
Case 19-17117-amc         Doc 114-1 Filed 12/23/19 Entered 12/23/19 17:37:22                   Desc
                         Exhibit A - Proposed Order Page 13 of 16



        16.    Automatic Stay Modification. The automatic stay provisions of section 362 of

the Bankruptcy Code are hereby vacated and modified to the extent necessary to permit the DIP

Lender (i) to file any documents appropriate in its discretion, (ii) assess, charge, collect, advance,

deduct and receive payments, including all interest, fees, costs, and expenses permitted under the

Post-Petition Financing Documents, and (iii) upon the occurrence and during the continuation of

any Event of Default, and upon notice as provided for herein, without further order of or

application to this Court, to exercise all rights and remedies provided for in the Postpetition

Financing Documents or under applicable law.

        17.    No Waiver of Remedies. The failure or delay by the DIP Lender to seek relief or

otherwise exercise its rights and remedies under this Interim Order or any other Postpetition

Financing Documents shall not constitute a waiver of any of its rights.

        18.    Successor and Assigns. The provisions of this Interim Order shall be binding

upon and inure to the benefit of each of the DIP Lender and the Debtor and their respective

successors and assigns (including any trustee or fiduciary hereafter appointed or elected as a

legal representative of any of the Debtor, its estate, or with respect to the property of any of its

estate) whether in the Chapter 11 Case, in any successor case, or upon dismissal of any such

chapter 11 or chapter 7 case.

        19.    Additional Assurances. The Debtor is authorized and directed to do and perform

all acts to make, execute and deliver all instruments and documents, and shall pay fees and

expenses that may be required or necessary for the Debtor’s performance under the Postpetition

Financing Documents, including, without limitation, (i) the execution of the Postpetition

Financing Documents and (ii) the payment of any fees or other expenses described or provided

in the Postpetition Financing Documents as such become due.

                                                -12-

121255669_1
Case 19-17117-amc         Doc 114-1 Filed 12/23/19 Entered 12/23/19 17:37:22                Desc
                         Exhibit A - Proposed Order Page 14 of 16



        20.    Limits on Lender Liability. Nothing in this Interim Order or in any of the

Postpetition Financing Documents, or any other documents related to this transaction shall in any

way be construed or interpreted to impose or allow the imposition upon the DIP Lender any

liability for any claims arising from any and all activities by the Debtor in the operation of its

business in connection with the Debtor’s post-petition restructuring efforts.

        21.    Good Faith Under Section 364(e) of the Bankruptcy Code; No Modification

of Stay of this Interim Order. The DIP Lender has acted in good faith in connection with this

Interim Order and its reliance on this Interim Order is in good faith. Based on the findings set

forth in this Interim Order and the record made during the Interim Hearing, and in accordance

with section 364(e) of the Bankruptcy Code, in the event any or all of the provisions of this

Interim Order are hereafter modified, amended or vacated by a subsequent order of this Court or

any other court, the DIP Lender is entitled to the protections provided in section 364(e) of the

Bankruptcy Code. Any such modification, amendment or vacatur shall not affect the validity

and enforceability of any advances previously made or made hereunder, or any claim or priority

authorized or created hereby. Any claims or priorities granted to the DIP Lender hereunder

arising prior to the effective date of any such modification, amendment or vacatur of this Interim

Order shall be governed in all respects by the original provisions of this Interim Order, including

entitlement to all rights, remedies, privileges and benefits granted herein.

        22.    Debtor’s Waivers. At all times during this Case, and whether or not an Event of

Default has occurred, absent consent of the DIP Lender, the Debtor waives any right that it may

have to seek further authority (a) to use Cash Collateral of any of other party, other than as

provided by Order of the Court, (b) to obtain post-petition loans or other financial

accommodations pursuant to section 364(c) or 364(d) of the Bankruptcy Code, other than as

                                                -13-

121255669_1
Case 19-17117-amc          Doc 114-1 Filed 12/23/19 Entered 12/23/19 17:37:22                Desc
                          Exhibit A - Proposed Order Page 15 of 16



provided in the Interim Order or as may be otherwise expressly permitted pursuant to the DIP

Agreement, (c) to challenge the application of any payments authorized by the Interim Order

pursuant to section 506(b) of the Bankruptcy Code, (d) to propose, support or have a plan of

reorganization or liquidation that does not provide for the indefeasible payment in cash in full

and satisfaction of all Post-Petition Obligations on the effective date of such plan in accordance

with the terms and conditions set forth in the DIP Agreement, provided however, that the DIP

Lender may otherwise consent in writing, but no such consent shall be implied from any other

action, inaction, or acquiescence by DIP Lender.

        23.    No Third Party Rights. Except as explicitly provided for herein, this Interim

Order does not create any rights for the benefit of any third party, creditor, equity holder, or any

other direct, indirect or incidental beneficiary.

        24.    Reporting. The Debtor shall keep its books and records of original entry current

and updated, so that all business activity is posted to them in the ordinary course of the Debtor’s

business. The Debtor shall provide to the DIP Lender the reports of operations required to be

provided by the DIP Credit Agreement.

        25.    Notice of Final Hearing. The Debtor shall promptly serve by United States mail,

first class postage prepaid, copies of the Motion, this Interim Order and a notice of the Final

Hearing (the “Final Hearing Notice”) to be held on [_____________ ____, 2020] at [____:____

__.m.] to consider entry of the Final Order on the following: (a) the U.S. Trustee; (b) PVI; (c) the

twenty (20) largest unsecured creditors; and (d) all parties who have requested notice in this

bankruptcy case.

        26.    Copies of the Motion, this Interim Order and the Final Hearing Notice also shall

be served upon all persons requesting service of papers pursuant to Bankruptcy Rule 2002 by

                                                    -14-

121255669_1
Case 19-17117-amc         Doc 114-1 Filed 12/23/19 Entered 12/23/19 17:37:22                Desc
                         Exhibit A - Proposed Order Page 16 of 16



United States mail, first class postage prepaid promptly following the receipt of such request.

The Final Hearing Notice shall state that any party in interest objecting to the entry of the Final

Order shall file written objections with the Court no later than 4:00 p.m. on [________________

___, 2020], which objections shall be served so that the same are received on or before such date

and time by: (a) counsel for the Debtor, Dilworth Paxson LLP, 1500 Market Street, Suite 3500E,

Philadelphia, PA, 19102, Attn: Lawrence G. McMichael; (b) the Office of the U.S. Trustee; and

(c) the DIP Lender.

        27.    Waiver of Any Applicable Stay. Any applicable stay is hereby waived and shall

not apply to this Interim Order.

        28.    Finding of Fact and Conclusion of Law. This Interim Order shall constitute

findings of fact and conclusions of law pursuant to Rule 7052 of the Bankruptcy Rules and shall

take effect and be fully enforceable immediately upon execution hereof.

        29.    Jurisdiction. The Court has and will retain jurisdiction to enforce this Interim

Order according to its terms.



Dated: _______________, 2020                 ____________________________________
                                             ASHELY M. CHAN
                                             UNITED STATES BANKRUPTCY JUDGE




                                               -15-

121255669_1
